The will of John Raughtigan was properly admitted, and rightly construed by the court in the charge to the jury. It is true that the third clause starts by devising "all the rest and residue of my real estate," but this is carefully qualified and restricted *Page 286 
by what follows to property clearly located on the north side of the lane in question. Whatever uncertainty may have existed as to the precise position of the small strip of land involved in this action, it confessedly lies outside the limits of the tract so devised. If the effect of bringing this strip within the control of the third clause of the will were to carry out a manifest intention of the testator to prevent intestacy, the argument to that end would be more persuasive, but the seventh clause of the will disposes of the residuum of the estate, and is drawn with the obvious purpose of embracing real as well as personal property.
The deeds offered in evidence were admissible not only where they deal directly with the tract involved, but also where they are concerned with other pieces of land adjacent to it or in its immediate locality. It was necessary, in order to solve the apparent uncertainty as to the exact location of this strip, to plot the surrounding tracts, determine the general relations to each other of the different properties, and to definitely locate the lane as it formerly existed. These papers were pertinent upon all these matters, and, — with such proper extrinsic evidence as served to clarify the situation, — were properly admitted for these purposes. They also formed an important basis for the map which was used to give the jury some intelligent idea of the situation.
The probate orders removing the executor and appointing an administrator de bonis non in his place were not open to attack in this action for any mere irregularity in the preliminary proceedings leading up to them.Emery v. Cooley, 83 Conn. 235, 240, 76 A. 529.
Since the administrator's appointment must be regarded here as a regular and valid one, whatever defects his subsequent deed discloses upon its face were cured by chapter 263 of the Public Acts of 1909 *Page 287 
(§ 4, pp. 1237, 1238), validating and confirming certain irregular sales of real estate by an administrator more than fifteen years prior to the passage of the Act.
His account, while of no vital consequence to the plaintiff's case, was pertinent enough as showing his receipt of the purchase price of the property so sold by him, and his accounting for it. These papers were properly admitted, and the court's instructions to the jury with reference to the effect of such of them as the charge dealt with were correct.
We are asked to render the jury's verdict of no effect, on the ground that their conclusion on one count is inconsistent with that on the other; that by its terms they have necessarily found that the plaintiff both owned and did not own the described property. This highly technical criticism rests upon a strained construction of the language framing the verdict. The jury's meaning is too obvious to warrant discussion, and fully supports the judgment which followed it.
Upon the trial of the cause there was little in actual dispute between the parties, save the precise location of the land. This apparently led the trial judge into the inadvertence of finding the facts as though the case had been tried to the court. Cases may arise where such an error would seriously, if not fatally, embarrass the record in this court, and the practice is of course one to be avoided. But no possible prejudice can have resulted to the defendant here, and we find no occasion to correct the finding, or to order its correction by the lower court. The facts in controversy, and such questions as we are called upon to determine, appear with sufficient clearness upon the record.
The only question of serious importance as the case is presented, arises on the denial of the motion to set aside the verdict as against the evidence. The description of the property in the deeds gives it no definite *Page 288 
anchorage. The framing of the first count of the complaint, in which the obstruction of the lane by a building is charged, shows the distinct uncertainty of the plaintiff herself as to the location of the lane with reference to her property.
There was, however, positive testimony from the witness Pitcher as to the location of the small strip at a point to the west of the obstructing fence. He had made an apparently careful survey of the immediate surrounding territory, had prepared the map used upon the trial, and by a process of elimination located the strip as described. It also appeared that he had been familiar with that particular section for more than thirty years. There was testimony from other witnesses long familiar with the locality tending to show an occupation of the strip some years back by Raughtigan.
By repeated decisions we have held that it is not for the court to substitute its own estimate of the proper weight and value of testimony for one that the jury, travelling by fair methods and disregarding no rule of law, find reasonably open to them. We think there was evidence to go to the jury upon this essential feature of the case, that the weight accorded to it by the jury was within their exclusive right as the sole triers of fact, and that the court properly refused to disturb their verdict.
   There is no error.
In this opinion the other judges concurred.